Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 2 TO THE REVOLVING CREDIT AND GUARANTY AGREEMENT
Dated as of January 14, 2011
          AMENDMENT NO. 2 (this “Amendment”) TO THE REVOLVING CREDIT AND
GUARANTY AGREEMENT among Dana Holding Corporation, a Delaware corporation (the
“Borrower”), the guarantors listed on the signature pages hereto (the
“Guarantors”), Citicorp USA Inc. (“CUSA”), as administrative agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”) for the
Lenders (defined below) and the Lenders party hereto.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Guarantors, the financial institutions and other
institutional lenders party thereto from time to time (the “Lenders”), the
Administrative Agent and the other agents party thereto have entered into a
Revolving Credit and Guaranty Agreement dated as of January 31, 2008 (as amended
by Amendment No. 1 to the Revolving Credit and Guaranty Agreement and Amendment
No. 1 to the Revolving Facility Security Agreement dated as of April 30, 2009,
the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.
          (2) The Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement, each as
described herein, subject to the terms and conditions set forth herein.
          (3) The Borrower, the Lenders and the Administrative Agent have agreed
to amend the Credit Agreement as hereinafter set forth, subject to the terms and
conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto hereby agree as follows:
          SECTION 1. Amendments to Credit Agreement.
          (a) Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new terms in the correct alphabetical order:
     ““Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
January 14, 2011 by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders listed on the signature pages
thereto.
     “Amendment No. 2 Effective Date” has the meaning set forth in Amendment
No. 2.
[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



     “Cash Pooling Arrangements” means the cash pooling and setting off
arrangements entered into by the Borrower and Dana Limited pursuant to that
certain Cash Pooling Agreement dated as of October 29, 2010 among the Borrower,
Dana Limited and Bank Mendes Gans N.V.
     “Consolidated Net Tangible Assets” means, as of any date of determination,
the total assets, less goodwill, current liabilities and other intangibles,
shown on the balance sheet of the Borrower and its Subsidiaries for the most
recently ended Fiscal Quarter for which financial statements are available,
determined on a consolidated basis in accordance with GAAP.
     “Permitted Sale and Lease Back Transaction” means any Sale and Lease Back
Transaction entered into by the Loan Parties or their Subsidiaries in respect of
any property, real or personal, of the Loan Parties or their Subsidiaries;
provided that (a) no Default shall have occurred and be continuing at the time
of consummation thereof or result therefrom, and (b) the aggregate fair market
value of all assets subject to such Sale and Lease Back Transactions of the Loan
Parties and their Subsidiaries shall not exceed 7.5% of Consolidated Net
Tangible Assets at the time of such Permitted Sale and Lease Back Transaction
and after giving pro forma effect thereto.
     “Sale and Lease Back Transaction” means any transaction or series of
related transactions pursuant to which any Loan Party or any Subsidiary thereof
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
     “Senior Notes” means those certain senior unsecured notes in an aggregate
principal amount not to exceed $1,000,000,000.
          “Senior Notes Debt” has the meaning set forth in Section 5.02(b)(xx).”
          (b) Section 1.01 of the Credit Agreement is hereby amended by
inserting at the end of the definition of “Capital Expenditures” the following
new sentence:
“Notwithstanding anything contained herein to the contrary, any Investment
entered into by a Loan Party in accordance with Section 5.02(f) shall not be
included in Capital Expenditures.”
          (c) Section 1.01 of the Credit Agreement is hereby amended by
inserting in the definition of “Capitalized Leases” the following new sentence
after the sentence therein:
“For the avoidance of doubt, any obligation of a Person under a lease (whether
existing as of the Amendment No. 2 Effective Date or entered into in the future)
that is not (or would not be) required to be classified and accounted for as a
Capitalized Lease on a balance sheet of such Person under GAAP as in effect at
the time such lease is entered into shall not be deemed a Capitalized Lease as a
[Dana — ABL Amendment No. 2]

2



--------------------------------------------------------------------------------



 



          result of the adoption of changes in or changes in the application of
GAAP after such lease is entered into.”
          (d) Section 1.01 of the Credit Agreement is hereby amended by
inserting “but excluding Earn-Out Obligations” immediately after the words
“including, without limitation, obligations under Capitalized Leases” contained
in clause (b) of the definition of “Debt Service Charges”.
          (e) Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (vii) of clause (a) of the definition of “EBITDA” and substituting in
lieu thereof the following:
“(vii) in each case without duplication, cash Restructuring Charges to the
extent deducted in computing net income for such period and settled or to be
settled in cash during such period in an aggregate amount not to exceed
$100,000,000 in Fiscal Year 2008, an amount not to exceed $50,000,000 in the
aggregate in each of Fiscal Year 2009 and Fiscal Year 2010, and an amount not to
exceed $250,000,000 in the aggregate from Fiscal Year 2011 through the
Termination Date, in each case of the Borrower and its Subsidiaries, determined
in accordance with GAAP for such period,”
          (f) Section 1.01 of the Credit Agreement is hereby amended deleting
“and” immediately before clause (xvi) of clause (a) of the definition of
“EBITDA” and deleting the semicolon appearing at the end of such clause and
substituting in lieu thereof the following:
“(xvii) any costs and expenses incurred in connection with Amendment No. 2 and
the Senior Notes and
(xviii) any costs and expenses incurred in connection with any Permitted
Acquisition, Investments or disposition permitted hereunder;”
          (g) Section 1.01 of the Credit Agreement is hereby amended by deleting
in its entirety the proviso in the definition of “Hedge Bank”.
          (h) Section 1.01 of the Credit Agreement is hereby amended by
(i) deleting the definition of “Payment Condition” in its entirety and
(ii) substituting in lieu thereof the following definition:
““Payment Condition” means, immediately before and immediately after giving
effect to a Restricted Payment pursuant to Section 5.02(d)(i), an Investment
pursuant to Section 5.02(f)(xii), or a payment of Debt pursuant to
Section 5.02(o), the sum of Availability of the Borrower plus Unrestricted Cash
is equal to or greater than $130,000,000; provided that Availability shall be no
less than the Availability Threshold Amount.”
          (i) Section 1.01 of the Credit Agreement is hereby amended by
(i) deleting “and” immediately before clause (C)(2) in the definition of
“Permitted Acquisition” and (ii) deleting clause (C)(2) in the definition of
“Permitted Acquisition” in its entirety.
[Dana — ABL Amendment No. 2]

3



--------------------------------------------------------------------------------



 



          (j) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Secured Hedge Agreement” in its entirety and substituting in
lieu thereof the following new definition of “Secured Hedge Agreement”:
““Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between (a) any Loan Party and any Hedge
Bank or (b) any guaranty by the Borrower of any Hedge Agreement entered into by
Dana Financial Services Switzerland GmbH with any Hedge Bank, in each case
solely to the extent that the obligations in respect of such Hedge Agreement are
not cash collateralized or otherwise secured (other than pursuant to the
Collateral Documents).”
          (k) Section 2.20 of the Credit Agreement is hereby amended by deleting
the first sentence in such Section in its entirety and substituting in lieu
thereof the following new first sentence:
“In the event a Lender (“Affected Lender”) shall have (a) become a Defaulting
Lender under Section 2.15, (b) requested compensation from the Borrower under
Section 2.12 with respect to Taxes or Other Taxes or with respect to increased
costs or capital or under Section 2.10 or other additional costs incurred by
such Lender which, in any case, are not being incurred generally by the other
Lenders, or (c) delivered a notice pursuant to Section 2.10(d) claiming that
such Lender is unable to extend Eurodollar Rate Advances to the Borrower for
reasons not generally applicable to the other Lenders, then, (1) the Borrower
may reduce the Commitment of such Affected Lender to zero (unless, within five
(5) Business Days after receipt by the Affected Lender of notice from the
Borrower that the Borrower intends to reduce the Commitment of the Affected
Lender to zero, in the event that such Lender is an Affected Lender pursuant to
(i) clause (a) above, such Lender no longer is a Defaulting Lender, (ii) clause
(b) above, such Lender withdraws the request for compensation as set forth in
clause (b) above or (iii) clause (c) above, such Lender withdraws the notice
delivered pursuant to Section 2.01(d) claiming that such Lender is unable to
extend Eurodollar Rate Advances (as noted in clause (c) above) and extends such
Eurodollar Rate Advances to the Borrower) and such Affected Lender shall cease
to be a party hereto but shall continue to be entitled to the benefits of
Section 10.04, as well as to any fees accrued for its account hereunder and not
paid, and shall continue to be obligated under Section 7.07 with respect to
losses, obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the reduction of
the Commitment of such Affected Lender, or (2) the Borrower or the
Administrative Agent may make written demand on such Affected Lender (with a
copy to the Administrative Agent in the case of a demand by the Borrower and a
copy to the Borrower in the case of a demand by the Administrative Agent) for
the Affected Lender to assign, and such Affected Lender shall use commercially
reasonable efforts to assign pursuant to one or more duly executed Assignments
and Acceptances within five (5) Business Days after the date of such demand, to
one or more financial institutions that comply with the provisions of
Section 10.07 which the Borrower or the Administrative
[Dana — ABL Amendment No. 2]

4



--------------------------------------------------------------------------------



 



Agent, as the case may be, shall have engaged for such purpose (“Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Commitment, all Advances owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit hereunder) in accordance with Section 10.07.”
          (l) Section 5.01(t) of the Credit Agreement is hereby amended and
restated in its entirety to read “[Reserved]”.
          (m) Section 5.02(a) of the Credit Agreement is hereby amended by
(i) deleting (vi)(y)(B) thereof in its entirety and substituting in lieu thereof
the following new clause (vi)(y)(B):
“(B) Cash Management Obligations (not secured as set forth in clauses (x) or
(z)) and, to the extent satisfactory to the Administrative Agent, obligations of
the Loan Parties in respect of Cash Pooling Arrangements and”
          (n) Section 5.02(a) of the Credit Agreement is hereby amended by
(i) deleting the “and” appearing immediately before clause (xi) contained
therein, (ii) deleting the period appearing at the end of such Section 5.02(a)
and substituting in lieu thereof a comma, and (iii) inserting at the end thereof
the following new clause (xii):
“(xii) Liens on the Term Facility Collateral to secure Debt incurred pursuant to
Section 5.02(b)(xviii), so long as the Consolidated Fixed Charge Coverage Ratio
is at least 1.1:1.0 on a pro forma basis as at the end of the trailing four
Fiscal Quarters most recently ended immediately prior to the incurrence of such
Liens (calculated as if such Debt had been incurred at the beginning of such
period).”
          (o) Section 5.02(a) of the Credit Agreement is hereby amended by
inserting at the end thereof the following sentence:
“Notwithstanding anything contained herein to the contrary, to the extent that
any Loan Party incurs a Lien on any Collateral in accordance with this
Section 5.02(a), the Administrative Agent, on behalf of the Lenders, may enter
into an intercreditor agreement with the other applicable secured parties in
form and substance reasonably satisfactory to the Administrative Agent and on
such terms and conditions as are customary for similar financing in light of the
then-prevailing market conditions as determined by the Administrative Agent
giving due regard to the first priority nature of the Collateral (and the
Required Lenders hereby authorize the Administrative Agent to enter into any
such intercreditor agreement).”
          (p) Section 5.02(b) of the Credit Agreement is hereby amended by
deleting “$500,000,000” in clause (vii) thereof and substituting in lieu thereof
“$750,000,000”.
[Dana — ABL Amendment No. 2]

5



--------------------------------------------------------------------------------



 



          (q) Section 5.02(b) of the Credit Agreement is hereby amended by
(i) deleting clause (viii) contained therein in its entirety and
(ii) substituting in lieu thereof the following new clause (viii):
“(viii) Debt constituting purchase money debt and Capitalized Lease obligations
(not otherwise included in subclause (iii) above and including any such Debt or
Capitalized Lease obligations assumed in connection with a Permitted
Acquisition); provided that, at the time of incurrence of such Debt and after
giving pro forma effect thereto, the aggregate amount of such Debt shall not
exceed 7.5% of Consolidated Net Tangible Assets;”
          (r) Section 5.02(b) of the Credit Agreement is hereby amended by
deleting “$20,000,000” in clause (xviii) thereof and substituting in lieu
thereof “$1,000,000,000”.
          (s) Section 5.02(b) of the Credit Agreement is hereby amended by
(i) deleting the “and” appearing immediately before clause (xix) contained
therein, (ii) deleting the period appearing at the end of such Section 5.02(b)
and substituting in lieu thereof a comma, and (iii) inserting at the end thereof
the following new clauses (xx), (xxi), (xxii) and (xxiii):
“(xx) Debt incurred in connection with the issuance of the Senior Notes (the
“Senior Notes Debt”),
(xxi) Debt assumed in connection with any Permitted Acquisition, provided that
(1) such Debt was not incurred in contemplation of such Permitted Acquisition,
(2) the only obligors with respect to any Debt incurred pursuant to this clause
(xxi) shall be those Persons who were obligors of such Debt prior to such
Permitted Acquisition (and any other Person that would have been required to
become an obligor under the terms of such Debt), and (3) both immediately prior
and after giving effect thereto no Default shall exist or result therefrom,
(xxii) Debt incurred by the Borrower or any of its Subsidiaries to finance any
Permitted Acquisition, and
(xxiii) unsecured Debt not otherwise permitted hereunder so long as the
Consolidated Fixed Charge Coverage Ratio is at least 1.1:1.0 on a pro forma
basis as at the end of the trailing four Fiscal Quarters most recently ended
immediately prior to the incurrence of such Debt (calculated as if such Debt had
been incurred at the beginning of such period).”
          (t) Section 5.02(c) of the Credit Agreement is hereby amended by
(i) deleting the “and” appearing immediately before clause (iii) contained
therein and substituting in lieu thereof a comma and (ii) inserting at the end
of such Section the following new clause (iv):
“and (iv) for any guaranty by the Borrower of obligations of Dana Financial
Services Switzerland GmbH under Secured Hedge Agreements entered into by Dana
Financial Services Switzerland GmbH with Hedge Banks.”
[Dana — ABL Amendment No. 2]

6



--------------------------------------------------------------------------------



 



          (u) Section 5.02(d) of the Credit Agreement is hereby amended by
(i) deleting the “and” appearing immediately after clause (ii) contained
therein, (ii) deleting the period appearing at the end of such Section 5.02(d)
and substituting in lieu thereof a semi-colon, and (iii) inserting at the end of
such Section the following new clauses (iv), (v) and (vi):
“(iv) the Borrower may declare and pay dividends or other distributions solely
in respect of its common stock or other common Equity Interests, provided that,
before and after giving effect to such payment, (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (y)
either (1) Availability on a pro forma basis as calculated in the Borrowing Base
Certificate most recently furnished pursuant to Section 5.03(o) shall be at
least $125,000,000 or (2) in the event that Availability on a pro forma basis as
calculated in the Borrowing Base Certificate most recently furnished pursuant to
Section 5.03(o) is less than $125,000,000 but greater than or equal to
$75,000,000, then the Consolidated Fixed Charge Coverage Ratio shall be at least
1.1:1.0 on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended,
(v) the Borrower may declare and pay dividends or other distributions in respect
of any class of its Equity Interests so long as such dividends or distributions
are payable solely in shares of such class of Equity Interests, and
(vi) the Borrower may convert shares of its Preferred Interests into shares of
common stock or other common Equity Interests.”
          (v) Section 5.02(f) of the Credit Agreement is hereby amended by
deleting clause (ix) thereof in its entirety and substituting in lieu thereof
the following new clause (ix):
“(ix) Permitted Acquisitions by Loan Parties, provided that, before and after
giving effect to any Permitted Acquisition, (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (y) either
(1) Availability on a pro forma basis as calculated in the Borrowing Base
Certificate most recently furnished pursuant to Section 5.03(o) shall be at
least $125,000,000 or (2) in the event that Availability on a pro forma basis as
calculated in the Borrowing Base Certificate most recently furnished pursuant to
Section 5.03(o) is less than $125,000,000 but greater than or equal to
$75,000,000, then the Consolidated Fixed Charge Coverage Ratio shall be at least
1.1:1.0 on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended”
          (w) Section 5.02(f) of the Credit Agreement is hereby amended by
deleting clause (xvii) thereof in its entirety and substituting in lieu thereof
the following new clause (xvii):
“(xvii) other Investments to the extent not permitted pursuant to any other
subpart of this Section, provided that, before and after giving effect to such
Investments, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) either (1) Availability on a pro
[Dana — ABL Amendment No. 2]

7



--------------------------------------------------------------------------------



 



forma basis as calculated in the Borrowing Base Certificate most recently
furnished pursuant to Section 5.03(o) shall be at least $125,000,000 or (2) in
the event that Availability on a pro forma basis as calculated in the Borrowing
Base Certificate most recently furnished pursuant to Section 5.03(o) is less
than $125,000,000 but greater than or equal to $75,000,000, then the
Consolidated Fixed Charge Coverage Ratio shall be at least 1.1:1.0 on a pro
forma basis as at the end of the trailing four Fiscal Quarters most recently
ended.”
          (x) Section 5.02(f) of the Credit Agreement is hereby amended by
deleting the “and” immediately prior to “(xviii)” in the fifty-first line
thereof and inserting the following new clauses (xix) and (xx) at the end
thereof:
“(xix) Investments (including Permitted Acquisitions) made by the Borrower or
any Subsidiary of the Borrower with proceeds of Debt incurred pursuant to
Section 5.02(b)(vii); and
(xx) Investments (including Permitted Acquisitions) made by the Borrower or any
Subsidiary of the Borrower with proceeds of Debt incurred pursuant to Section
5.02(b)(xviii), provided that, to the extent that such Investments are made by a
Loan Party and constitute Debt, such Investments shall be pledged in favor of
the Collateral Agent pursuant to the Security Agreement, provided, further,
that, before and after giving effect to such Investments, (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) either (1) Availability on a pro forma basis as calculated in the
Borrowing Base Certificate most recently furnished pursuant to Section 5.03(o)
shall be at least $125,000,000 or (2) in the event that Availability on a pro
forma basis as calculated in the Borrowing Base Certificate most recently
furnished pursuant to Section 5.03(o) is less than $125,000,000 but greater than
or equal to $75,000,000, then the Consolidated Fixed Charge Coverage Ratio shall
be at least 1.1:1.0 on a pro forma basis as at the end of the trailing four
Fiscal Quarters most recently ended.”
          (y) Section 5.02(g) of the Credit Agreement is hereby amended by
(i) deleting clause (iii)(D) thereof in its entirety and substituting in lieu
thereof the following new clause (iii)(D):
“(D) by any Loan Party to any Non-Loan Party or any other Person so long as
(1) no Default has occurred and is continuing, (2) to the extent that any
Eligible Inventory or any Eligible Receivables are disposed of in connection
with such sale, lease or transfer, upon such sale, lease or transfer, the
Borrower shall furnish to the Administrative Agent a revised Borrowing Base
Certificate giving pro forma effect to such sale, lease or transfer of such
Eligible Inventory or Eligible Receivables, as the case may be, and (3) the Loan
Parties, taken as a whole, do not sell, lease or transfer all, or substantially
all, of their assets to such Non-Loan Party or other Person;”
(z) Section 5.02(g) of the Credit Agreement is hereby amended by (i) deleting
[Dana — ABL Amendment No. 2]

8



--------------------------------------------------------------------------------



 



clause (ix)(D) thereof in its entirety and substituting in lieu thereof the
following new clause (ix)(D):
“(D) in the case of any sale, lease, transfer or other disposition by any
Foreign Subsidiary, (1) no Default has occurred and is continuing, and (2) the
Foreign Subsidiaries, taken as a whole, do not sell, lease or transfer all, or
substantially all, of their assets;”
          (aa) Section 5.02(m) of the Credit Agreement is hereby amended by
deleting clause (B)(2) in its entirety and substituting in lieu thereof the
following new clause (B)(2):
“(2) any Debt permitted to be incurred under Sections 5.02(b)(iii), (vii),
(viii), (xii) or (xx) above (so long as (x) in the case of agreements evidencing
Debt permitted under Section 5.02(b)(vii) or (xx), such prohibitions or
conditions are customary for such Debt and (y) in the case of agreements
evidencing Debt permitted under Section 5.02(b)(viii) or (ix), such prohibitions
or conditions are limited to the assets securing such Debt;”
          (bb) Section 5.02(n) of the Credit Agreement is hereby amended by
deleting the phrase “Except as set forth in on Schedule 5.02(n)” in the first
line thereof and substituting in lieu thereof the phrase “Except (x) as set
forth in on Schedule 5.02(n) and (y) for Permitted Sale and Lease Back
Transactions”.
          (cc) Section 5.03(o) of the Credit Agreement is hereby amended by
(i) deleting “$200,000,000” in clause (ii)(B)(x) thereof and substituting in
lieu thereof “$100,000,000” and (ii) deleting “$250,000,000” in clause
(ii)(B)(x) thereof and substituting in lieu thereof “$125,000,000”.
          (dd) Section 5.03(o) of the Credit Agreement is hereby amended by
(i) deleting the “and” in the fourteenth line thereof, (ii) substituting in lieu
thereof a comma and inserting a comma at the end of clause (iii) thereof and
(iii) inserting the following new clause (iv):
          “and (iv) pursuant to Section 5.02(g)(iii)(D).”
          (ee) Section 5.05 of the Credit Agreement is hereby amended and
restated in its entirety to read “[Reserved]”.
          (ff) Section 6.01(e)(i) of the Credit Agreement is hereby amended by
inserting in the fifth line thereof after the term “Hedge Agreement” the
parenthetical “(including, for the avoidance of doubt, any guaranty by the
Borrower of Secured Hedge Agreements entered into by Dana Financial Services
Switzerland GmbH with Hedge Banks)”.
[Dana — ABL Amendment No. 2]

9



--------------------------------------------------------------------------------



 



          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written (the “ Amendment No. 2 Effective
Date”) when, and only when, the following conditions have been satisfied:
     (a) the Administrative Agent shall have received counterparts of this
Amendment executed by each Loan Party and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment,
     (b) the Administrative Agent shall have received a certificate signed by a
duly authorized officer of the Borrower stating that: (i) as of the Amendment
No. 2 Effective Date and after giving effect to the amendments contained herein,
the representations and warranties contained in Article IV of the Credit
Agreement shall be true and correct in all material respects, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, provided that, in each
case, such materiality qualifier shall not be applicable to any representation
and warranty that already is qualified or modified by materiality in the text
thereof; and (ii) no event has occurred and is continuing that constitutes a
Default,
     (c) all invoiced fees and expenses of the Administrative Agent (including
all reasonable fees and expenses of counsel to the Administrative Agent), shall
have been paid, and
     (d) each Lender that executes a counterpart to this Amendment on or before
the Amendment No. 2 Effective Date at 5:00 p.m. Eastern shall have been paid an
amendment fee in an amount equal to 0.25% in respect of such Lender’s Revolving
Credit Commitment, which fee shall be due and payable on the Amendment No. 2
Effective Date.
          SECTION 3. Confirmation of Representations and Warranties. Each of the
Loan Parties hereby represents and warrants, on and as of the date hereof, that
the representations and warranties contained in the Credit Agreement are true
and correct in all material respects, only to the extent that such
representations and warranties are not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, before and after giving effect
to this Amendment, as though made on and as of the date hereof, other than any
such representations or warranties that, by their terms, refer to a specific
date.
          SECTION 4. Affirmation and Consent of Guarantors. Each Guarantor
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms, acknowledges and agrees that, (a) notwithstanding the effectiveness of
this Amendment, the obligations of such Guarantor contained in Article VIII of
the Credit Agreement, as amended hereby or in any other Loan Documents to which
it is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in Article VIII of the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) the pledge and security interest in the
[Dana — ABL Amendment No. 2]

10



--------------------------------------------------------------------------------



 



Collateral granted by it pursuant to the Collateral Documents as amended hereby
to which it is a party shall continue in full force and effect and (c) such
pledge and security interest in the Collateral granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations purported to be
secured thereby, as amended or otherwise affected hereby.
          SECTION 5. Reference to and Effect on the Loan Documents. (a) Upon and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
          (a) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
          (b) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under the Credit Agreement or any other Loan Document, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Document.
          SECTION 6. Costs, Expenses. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 10.04 of the Credit Agreement.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or other electronic transmission) shall be effective as delivery of
a manually executed counterpart of this Amendment.
          SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
[Dana — ABL Amendment No. 2]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            DANA HOLDING CORPORATION,
as Borrower
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:   Vice
President & Treasurer        DANA LIMITED,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA AUTOMOTIVE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA DRIVESHAFT PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA DRIVESHAFT MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA LIGHT AXLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            DANA LIGHT AXLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA SEALING PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA SEALING MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA STRUCTURAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA STRUCTURAL MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA THERMAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA COMMERCIAL VEHICLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA COMMERCIAL VEHICLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        SPICER HEAVY AXLE & BRAKE, INC.,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA OFF HIGHWAY PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA WORLD TRADE CORPORATION,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            DANA AUTOMOTIVE AFTERMARKET, INC.,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer        DANA GLOBAL PRODUCTS, INC.,
as a Guarantor
      By:   /s/ Ralph A. Than         Name:   Ralph A. Than        Title:  
Treasurer     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC., as
Administrative Agent and
Collateral Agent
      By:   /s/ Shane V. Azzara         Name:   Shane V. Azzara        Title:  
Director        The Bank of Nova Scotia,
as a Lender
      By:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director        Barclays Bank PLC,
as a Lender
      By:   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director        Citibank, NA,
as a Lender
      By:   /s/ Shane V. Azzara         Name:   Shane V. Azzara        Title:  
Director        FIFTH THIRD BANK,
as a Lender
      By:   /s/ Brian Jelinski         Name:   Brian Jelinski        Title:  
Assistant Vice President        ING Capital LLC,
as a Lender
      By:   /s/ Lia Cornejo-Morales         Name:   Lia Cornejo-Morales       
Title:   Vice President     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Richard W. Duker         Name:   Richard W. Duker       
Title:   Managing Director        KeyBank National Association,
as a Lender
      By:   /s/ Andrew C. Ashley         Name:   Andrew C. Ashley       
Title:   AVP        RB International Fianance (USA) LLC,
as a Lender F/K/A RZB Finance LLC
      By:   /s/ Peter Armieri         Name:   Peter Armieri        Title:   Vice
President            By:   /s/ Randall Abrams         Name:   Randall Abrams   
    Title:   Vice President        SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
      By:   /s/ David Kantes         Name:   David Kantes        Title:   Senior
Vice President            By:   /s/ Daniel Olivencia         Name:   Daniel
Olivencia        Title:   Vice President     

[Dana — ABL Amendment No. 2]

 



--------------------------------------------------------------------------------



 



            State of California Public Employees’
Retirement System, as a Lender
      By:   /s/ Mike Claybar         Name:   Mike Claybar        Title:  
Portfolio Manager        UPS Capital Corporation,
as a Lender
      By:   /s/ William H. Talbot         Name:   William H. Talbot       
Title:   Director Portfolio     
Webster Business Credit Corporation,
as a Lender
      By:   /s/ Harvey Winter         Name:   Harvey Winter        Title:   Vice
President        Wells Fargo Capital Finance, LLC (f/k/a
Wells Fargo Foothill, LLC successor
in interest to Wachovia Bank, N.A.),
as Initial Issuing Bank
      By:   /s/ Thomas Forbath         Name:   Thomas Forbath        Title:  
Vice President     

[Dana — ABL Amendment No. 2]

 